Citation Nr: 1113625	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-06 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for a low back disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and May 2007 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his March 2007 VA Form 9, the Veteran requested a personal hearing before a member of the Board.  Prior to any such hearing being held, however, the Veteran withdrew his hearing request in writing in September 2007.  

The issues of entitlement to service connection for a low back disability and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2005 rating decision, the RO denied service connection for a low back disability; the Veteran did not perfect an appeal of this determination.  

2.  Evidence submitted since the RO's March 2005 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the March 2005 rating decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks to reopen a claim of service connection for a low back disability.  In a March 2005 rating decision, the RO denied service connection for a low back disability.  The Veteran was so informed within a letter sent the next month, April 2005.  Thereafter, the Veteran submitted a November 2005 written statement in which he expressed disagreement with the March 2005 rating decision, initiating an appeal of that denial.  The next month, however, he withdrew his appeal, and the March 2005 rating decision subsequently became final.  38 U.S.C.A. § 7105.  

During the course of this appeal, it appears the agency of original jurisdiction reopened the Veteran's service connection claim and considered it on the merits.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional evidence in support of his application to reopen his service connection claim for a low back disability.  For the reasons to be discussed below, at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his claim, the Veteran has submitted additional evidence, in the form of a July 1972 memorandum from the VA medical center in Memphis, Tennessee.  In this statement, the Veteran was noted to be receiving VA treatment for an undisclosed disability, and should therefore be on "light work at least for the time being."  The Veteran also submitted the September 2005 statement of his ex-wife, who was married to him during and immediately following military service.  She stated that the Veteran injured his low back during military service, and she had to assist him in seeking low back treatment on several occasions during and immediately following service.  

This evidence is new, in that it was not previously submitted at the time of the March 2005 denial.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests that the Veteran's current low back disability results from a low back injury experienced during military service.  No such evidence was of record at the time of the prior denial, when the RO found no competent evidence of a current low back disability which was incurred in or otherwise related to military service.  This evidence is therefore new.  

Next, because this evidence suggests a low back disorder was incurred during military service, it is material, as it bears directly and substantially upon the specific matters under consideration.  Taking the ex-wife's statement as presumably credible, it confirms in-service onset of a low back injury.  Although the 1972 VA medical center memorandum is unclear as to the nature of the Veteran's disability being treated at that time, he has stated he was receiving treatment for a low back disorder from VA in 1972.  Again, for the purposes of reopening, the Veteran's statement in this matter is considered to be credible.  Id.  This evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  The Veteran having submitted new and material evidence, his claim of service connection for a low back disability must be reopened and considered on the merits.  


ORDER

New and material evidence having been received, the claim of service connection claim a low back disability is reopened.  


REMAND

The Veteran's claim of service connection for a low back disability having been reopened, it may now be considered on the merits.  The Board finds, however, that certain development must be accomplished prior to any final determination by the Board.  

The Veteran and his ex-wife have stated he was treated at several military facilities for low back pain during service.  Although the RO has obtained the Veteran's service treatment records, additional inquiries have not been made to any of the cited facilities to determine if clinical and/or inpatient treatment records exist.  Specifically, the Veteran has alleged treatment at the medical clinics at the naval air stations in Millington, Tennessee, and Cherry Point, North Carolina.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Thus, a remand is required to obtain these records.  

The Board also notes that the Veteran's representative alleges VA has failed to obtain VA treatment records from the VA medical center in Memphis, Tennessee, dating to the 1970's.  The above-cited 1972 VA medical center memorandum confirms VA treatment at that time.  Of record, however, is a November 2006 response from the Memphis VA medical center confirming that the Veteran's medical treatment records at that facility are, regrettably, no longer available.  Thus, VA need not take further action regarding these records.  

The Veteran has also perfected his appeal of entitlement to a TDIU.  Because this issue is, however, inextricably intertwined with the service connection claim for a low back disability, it will be deferred pending resolution of the latter claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request all pertinent treatment records for the Veteran from the military clinics or hospitals at the naval air stations in Millington, Tennessee, and Cherry Point, North Carolina.  If no such records are available, that fact must be noted for the record.  

2.  If and only if additional medical treatment records pertinent to the low back are obtained, forward the claims file to the examiner who examined the Veteran in January 2010.  If this examiner is not available, forward the claims file to a medical expert in orthopedic matters.  The Veteran need not be scheduled for physical examination unless such examination is found to be necessary by the examiner.  After reviewing all evidence of record, including any additional evidence added to the file, the examiner is asked to address the etiology of any current low back disability.  Specifically, the examiner should state whether it is at least as likely as not that a current low back disability had its onset during active military service, is due to or the result of a disease or injury incurred therein, or manifested to a compensable degree within a year thereafter.  The examiner should provide a complete rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to mere speculation than he or she must discuss why such an opinion is not possible.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


